17 N.Y.3d 908 (2011)
958 N.E.2d 119
934 N.Y.S.2d 89
2011 NY Slip Op 8182
In the Matter of the Claim of BOB PARKHURST, Claimant,
v.
UNITED RENTALS AERIAL EQUIPMENT, INC., et al., Appellants.
WORKERS' COMPENSATION BOARD, Respondent.
In the Matter of the Claim of JAMES ARTHUR ROBINSON, Claimant,
v.
GOULD PUMPS ITT et al., Appellants.
WORKERS' COMPENSATION BOARD, Respondent.
No. 201
Court of Appeals of New York.
Argued October 18, 2011.
Decided November 15, 2011.
*909 Buckner & Kourofsky, LLP, Rochester (Jacklyn M. Penna of counsel), for appellants.
Eric T. Schneiderman, Attorney General, New York City (Steven C. Wu, Barbara D. Underwood and Benjamin N. Gutman of counsel), for respondent.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES. Taking no part: Chief Judge LIPPMAN.

OPINION OF THE COURT
Order affirmed, with costs (see Matter of Raynor v Landmark Chrysler, 18 NY3d ___, 2011 NY Slip Op 08183 [2011] [decided today]).